United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 30, 2004

                                                          Charles R. Fulbruge III
                           No. 03-41156                           Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

ABELARDO SANCHEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-326-1
                      --------------------

Before HIGGINBOTHAM, JONES, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD) appointed to represent

appellant, former federal prisoner # 77283-079 Abelardo Sanchez,

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).   Sanchez has not

filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in Sanchez’s appeal from the revocation of

his supervised release, the sentence therefor having been

completely served.   See United States v. Clark, 193 F.3d 845,

847-48 (5th Cir. 1999) (dismissal for mootness).   Accordingly,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41156
                               -2-

the motion for leave to withdraw is GRANTED, the FPD is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.